Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 6, 9, 12-13, 18, 19, 197-198 and 201-208) in the reply filed on 1/24/22 is acknowledged.
Applicants argue that Sirca reference does not disclose or suggest a dosage form for intestinal delivery comprising an active agent, drying agent, and protective coating, where the dosage form has a fluid uptake capacity of at least 20 g fluid per dosage form, as recited in currently pending claim 1, among other features recited in the claims. Applciants argue that the inventions as claimed provide special technical features over the Sirca reference. 
Applicants arguments have been considered and found persuasive. However, while Sirca reference does not teach a separate region comprising a drying agent, Sirca still teaches drug compositions comprising polyvinylpyrrolidone and carboxymethyl cellulose that meet instant drying agents, and further the composition is enteric coated, that meets the instant claimed coating. In any event, Deng et al (submitted on IDS date 7/23/18) teaches osmotic tablet compositions comprising polyethylene oxide (POLYOX) for its effect on push-pull osmotic pump. Deng teaches bilayered tablets surrounded with a semi-permeable membrane, wherein a drug layer includes theophylline and a push layer comprises POLYOX and sodium chloride, wherein the latter meet instant claimed drying agent. The bilayer tablet is coated with osmotic membrane, which meets instant claimed coating. Deng teaches substances that meet instant drying agent and therefore the claimed fluid uptake capacity is inherent to the composition of Deng. Thus, the claimed dosage form does not constitute a special technical feature over the prior art.
For Species, Applicants elected peptide agonists GLP-1 and crosslinked sodium polyacrylate. However, upon further consideration, the requirement for species election has been withdrawn and the pending claims have been examined generically for active agent and drying agent. 
Claims 238-241 have been withdrawn as being non-elected. 
Claims 1, 6, 9, 12-13, 18, 19, 197-198 and 201-208 have been considered for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 9, 12-13, 18, 19, 197-198 and 201-208 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claims 1, 6, 9, 12-13, 18, 197-198 and 201-208 recite functional limitations such as fluid uptake capacity, fluid uptake time, amount of drying agent, drying capacity etc., and include a numerical range. However, the numerical ranges variously recite “at least about” (claims 1, 13, 197, 198, 201-203 and 207-208) and “no more than” (claims 6, 9, 12, 18 and 204-206). The above phrases render instant claims indefinite because the phrase “at least about” does not recite the upper limit of the claimed range and “no more than” fails to recite lower limit of claimed range. The claims as recited can also include a very high fluid uptake such as 20, 30, 40, 50…100g, fluid uptake time of 1 sec, 2 sec, 1 min..or 15%, 20%, 40%...100% by weight of drying agent. Thus, the claims as recited render the meets and bounds of claimed range unclear. Claim 19 depends on claim 1 and hence include in this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 12-13, 18, 19, 197-198 and 201-208 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deng et al (submitted on IDS date 7/23/18), as evidenced by Shojaee et al (Shojaee).

Instant claim 1 is directed to A pharmaceutically acceptable oral dosage form for delivery of an agent to an intestinal site, comprising: one or more active agent regions comprising an active agent to be delivered to the intestinal site; one or more drying agent regions comprising at least one drying agent therein capable of drying an area about the intestinal site, the one or more drying agent regions being separate from the one or more active agent regions; and a protective coating at least partially covering a surface of the form, wherein the dosage form has a fluid uptake capacity as measured for the entire dosage form when immersed in a fluid media according to a Dosage Form Fluid Uptake Assay of at least about 20 g fluid per dosage form. 
Deng et al (submitted on IDS date 7/23/18) teaches osmotic tablet compositions comprising polyethylene oxide (POLYOX) for its effect on push-pull osmotic pump. Deng teaches bilayered tablets surrounded with a semi-permeable membrane, wherein a drug layer includes theophylline and a push layer comprises POLYOX and sodium chloride, wherein the latter meet instant claimed drying agent. The bilayer tablet is coated with osmotic membrane, which meets instant claimed coating.
For claim 19, Deng teaches a drug layer and a separate push layer, wherein the push layer does not contain any active agent and hence it is construed that the two regions are discrete. For claim 197-198, Table 1 of Deng teaches the amounts of PEO (43.5%, 58.5%, 73.5% and 88.5%), and meet the claimed amounts of at least about 15% by weight and at least 30% by weight respectively. 
Instant claim 1 recites that the dosage form has a fluid uptake capacity as measured for the entire dosage form when immersed in a fluid media according to a Dosage Form Fluid Uptake Assay of at least about 20 g fluid per dosage form. Even though Deng does not teach fluid uptake, Deng teaches a drug delivery form that meets the instant claimed active agent, drying agent and the drying agent region that is being separate from the active agent region.  Further, claims 6, 9, 12, 13, 201-208 recite various functional limitations such as fluid uptake time, drying capacity, drying time, etc.,
In this regard, Shojaee et al teaches the effect of polyethylene oxide (PEO) (polyox) concentration and particle size in modulating theophylline release from tablet matrices, as an alternative polymer to hydroxypropyl methylcellulose (HPMC) in controlled drug delivery due to its desirable swellable properties and its availability in a number of different viscosity grades (abstract). Shojaee teaches that PEO and HPMC swells upon contact with aqueous medium allowing the drug to release through the outer surface of the gel (col. 1, p 1281), and useful in preparing matrix systems for oral controlled release as well as being suitable to be used as a thickening agent and a tablet coater (col. 2, p 1281). Shojaee teaches that PEO coarse particles of PEO hydrate slowly allowing water to penetrate into the center of the matrix faster rate, smaller particles enhance polymer-water contact resulting in gel barrier formation, and that water uptake is a function of different particle sizes (lines bridging col. 1-2 of p 1284). Shojaee further teaches 20% and 40 w/w polymer concentration in providing drug release from the matrix (P 1286, col. 1). Shojaee teaches that polyox swells up upon contact with the dissolution medium. High molecular weight polyox forms a gel layer, which is much thicker and less liable to dissolve, acting as a barrier against drug release hence slowing down the drug release extensively. On the other hand, low molecular weight polyox produces a hydrogel that has a much thinner and softer structure thus not acting as a strong barrier and making the gel layer more susceptible to erosion (30–32).
In this regard, [0021] defines “Agent Fluid Uptake Assay” as used herein refers to an assay used to determine an extent of fluid that can be absorbed by a drying agent. Instant disclosure [0103] also describes that drying agent upon exposing to fluids results in gelling and thickens to form a viscous material. In light of the teachings of Shojaee et al., polyethylene oxide (PEO) taught by Deng is capable of absorbing water and therefore meet the instant drying agent. While Deng fails to teach the method of Agent fluid uptake assay of claim 13, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, Claims 1, 6, 9, 12-13, 18, 19, 197-198 and 201-208 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al (submitted on IDS date 7/23/18), in view of Shojaee et al (Shojaee).
The teachings of Deng and Shojaee have been discussed above, as being anticipating instant claims. Should applicants argue that Deng does not inherently possess instant claimed functional limitations, then the claims are rejected as being obvious for the following reasons.
Instant claim 1 is directed to A pharmaceutically acceptable oral dosage form for delivery of an agent to an intestinal site, comprising: one or more active agent regions comprising an active agent to be delivered to the intestinal site; one or more drying agent regions comprising at least one drying agent therein capable of drying an area about the intestinal site, the one or more drying agent regions being separate from the one or more active agent regions; and a protective coating at least partially covering a surface of the form. 
Deng et al (submitted on IDS date 7/23/18) teaches osmotic tablet compositions comprising polyethylene oxide (POLYOX) for its effect on push-pull osmotic pump. Deng teaches bilayered tablets surrounded with a semi-permeable membrane, wherein a drug layer includes theophylline and a push layer comprises POLYOX and sodium chloride, wherein the latter meet instant claimed drying agent. The bilayer tablet is coated with osmotic membrane, which meets instant claimed coating.
For claim 19, Deng teaches a drug layer and a separate push layer, wherein the push layer does not contain any active agent and hence it is construed that the two regions are discrete. For claim 197-198, Table 1 of Deng teaches the amounts of PEO (43.5%, 58.5%, 73.5% and 88.5%), and meet the claimed amounts of at least about 15% by weight and at least 30% by weight respectively. 
Instant claim 1 recites that the dosage form has a fluid uptake capacity as measured for the entire dosage form when immersed in a fluid media according to a Dosage Form Fluid Uptake Assay of at least about 20 g fluid per dosage form. Further, claims 6, 9, 12, 13, 201-208 recite various functional limitations such as fluid uptake time, drying capacity, drying time, etc.,
Even though Deng does not teach fluid uptake, Deng teaches a drug delivery form that meets the instant claimed active agent, drying agent and the drying agent region that is being separate from the active agent region. In this regard, [0021] defines “Agent Fluid Uptake Assay” as used herein refers to an assay used to determine an extent of fluid that can be absorbed by a drying agent. Instant disclosure [0103] also describes that upon exposing to fluids results in gelling and thickens to form a viscous material.
In this regard, Shojaee et al teaches the effect of polyethylene oxide (PEO) concentration and particle size in modulating theophylline release from tablet matrices, as an alternative polymer to hydroxypropyl methylcellulose (HPMC) in controlled drug delivery due to its desirable swellable properties and its availability in a number of different viscosity grades (abstract). Shojaee teaches that PEO and HPMC swells upon contact with aqueous medium allowing the drug to release through the outer surface of the gel (col. 1, p 1281), and useful in preparing matrix systems for oral controlled release as well as being suitable to be used as a thickening agent and a tablet coater (col. 2, p 1281). Shojaee teaches that PEO coarse particles of PEO hydrate slowly allowing water to penetrate into the center of the matrix faster rate, smaller particles enhance polymer-water contact resulting in gel barrier formation, and that water uptake is a function of different particle sizes (lines bridging col. 1-2 of p 1284). Shojaee further teaches 20% and 40 w/w polymer concentration in providing drug release from the matrix (P 1286, col. 1). 
Even though Deng and Shojaee references fail to teach PEO as a drying agent, Instant disclosure [0103] also describes that drying agent upon exposing to fluids results in gelling and thickens to form a viscous material. In light of the teachings of Shojaee et al., polyethylene oxide (PEO) taught by Deng is capable of absorbing water and therefore meet the instant drying agent.
In light of the teachings of Shojaee et al., polyethylene oxide (PEO) taught by Deng is capable of absorbing water and therefore meet the instant drying agent. 
Both Deng and Shojaee constitute analogous art because both references are directed to compositions comprising theophylline and PEO. Further, Shojaee teaches that polyox swells up upon contact with the dissolution medium. High molecular weight polyox forms a gel layer, which is much thicker and less liable to dissolve, acting as a barrier against drug release hence slowing down the drug release extensively. On the other hand, low molecular weight polyox produces a hydrogel that has a much thinner and softer structure thus not acting as a strong barrier and making the gel layer more susceptible to erosion (30–32).
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and particle size of PEO in order to control fluid uptake, PEO swelling and thus achieve desired release rate of theophylline. One of an ordinary skill in the art would be motivated to do so because Shojaee teaches that the matrices containing smaller particle sizes of polyox produced harder tablets than when larger polyox particles were used, whereas large polyox particles showed a faster release rate than matrices made from smaller particles (fig.1). Further, Shojaee suggests that Molecular weight (MW) of the polymer is a key determining step in attaining sustained release, with the high MW of polyox resulting in a delayed release profile (Table IV, fig 2). One of an ordinary skill in the art would have not only expected to achieve a desired swelling of PEO (due to fluid uptakeby PEO) by controlling the molecular weight and particle size of PEO, but also produce a desired release rate of theophylline by optimizing the particle size, molecular weight and amount of PEO.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611